DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on December 18, 2020.  Claims 1-6 are pending.  Claims 1, 2, 4 and 5 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, JP Application No. 2014-199548 to Tsuchiya et al. (hereinafter “Tsuchiya”) discloses that the flight range, flight direction, and flight speed are controlled so that the probability of falling in the data 15b is below a predetermined value. The flight prohibited area data 15b can set a plurality of areas. Further, instead of setting the flight prohibition area, a predetermined range from the recognizable mark may be set as the flight prohibition area by placing a predetermined recognizable mark.
Tsuchiya taken singly or in combination with other prior art of record, does not disclose or teach a position information acquiring process for acquiring information at each position during flight on the flight route in relation to the map information in real time to determine whether or not the aircraft is approaching the fall avoidance area, wherein in a case where it is determined in the position information acquiring process that the aircraft is approaching the fall avoidance area, the flight control process performs control so as to increase a flight speed, and an acceleration start position and an acceleration for increasing the flight speed are determined based on a positional relationship between information at each position acquired in the position information acquiring process and the fall avoidance area, a flight altitude, and a current flight speed, in combination with other limitations of the claim.
With respect to independent claim 2, Tsuchiya taken singly or in combination with other prior art of record, does not disclose or teach the flight control process calculates a falling time based on a flight altitude detected in the flight altitude detecting process, specifies a critical flight end point where an estimated falling position determined from the calculated falling time and the increased flight speed is located on a terminal end of the fall avoidance area, and causes the aircraft to fly at least to a position beyond the specified critical flight end point at the increased flight speed or higher, in combination with other limitations of the claim.
With respect to independent claim 4, Tsuchiya taken singly or in combination with other prior art of record, does not disclose or teach the flight control process calculates a falling time based on a flight altitude detected in the flight altitude detecting process, specifies a critical flight start point where an estimated falling position determined from the calculated falling time and the increased flight speed is located on a starting end of the fall avoidance area, performs control so as to reduce a speed in a case where a current position acquired in the position information acquiring process is in front of the critical flight start point, and performs control so as to increase the speed in a case where the current position is behind the critical flight start point, in combination with other limitations of the claim.
Tsuchiya taken singly or in combination with other prior art of record, does not disclose or teach the flight control process calculates a falling time based on a flight altitude detected In the flight altitude detecting process, specifies a critical flight start point where an estimated falling position determined from the calculated falling time and the increased flight speed is located on a starting end of the fall avoidance area, lowers a flight altitude in a case where a current position acquired in the position information acquiring process is in front of the critical flight start point, and raises the flight altitude in a case where the current position is behind the critical flight start point, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661